 1
 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON


 4                                                                 Jun 12, 2019
 5                        UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK



 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 RONALD LEE BASKETT,                              2:19-cv-00020-SAB
10                Plaintiff,

11        v.

12
   SPOKANE COUNTY, C/O BYINGTON,                    ORDER DENYING LEAVE TO
13 HANNAH ELIZABETH STEARNS,
                                                    PROCEED IN FORMA
14 KYLE ZELLER, C/O MOLLHOLAND,                     PAUPERIS AND DISMISSING
   C/O HENDERSON/ C/O MORRIS, C/O                   ACTION
15 LAURBEAU, C/O MALLORY, C/O
16 RILEY, C/O CRANE, C/O JIMINEX, C/O
   WATCHEL, and C/O BENNETT,
17
                   Defendants.
18
19
20        By Order filed April 18, 2019, the Court directed Plaintiff to show cause
21 why his application to proceed in forma pauperis should not be denied. ECF No.
22 19. He did not file a response. In the alternative, Plaintiff was instructed he could
23 pay the $400.00 fee ($350.00 filing fee, plus $50.00 administrative fee) to
24 commence his action under 28 U.S.C. § 1914. He did not do so. In addition,
25 Plaintiff has not kept the Court apprised of his current address and has filed
26 nothing further in this action.
27        As noted in the prior Order, given that Plaintiff has brought at least three
28 other cases that were dismissed as frivolous, malicious or for failure to state a
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION ~ 1
 1 claim, it appears he has lost the privilege of filing additional suits in forma
 2 pauperis unless he can demonstrate that he is “under imminent danger of serious
 3 physical injury.” 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1053
 4 (9th Cir. 2007). Plaintiff has not made this showing.
 5         Accordingly, IT IS HEREBY ORDERED:
 6        1. Plaintiff’s Application to proceed in forma pauperis, ECF No. 2, 10, is
 7           DENIED.
 8        2. This action is dismissed for non-payment of the filing fee as required by
 9           28 U.S.C. § 1914.
10        3. All pending motions are dismissed as moot.
11        4. The District Court Executive is directed to enter judgment in favor of
12           Defendants and against Plaintiff.
13        5. The Court certifies any appeal of this dismissal would not be taken in
14           good faith.
15        IT IS SO ORDERED. The District Court Executive is directed to enter this
16 Order, forward a copy to Plaintiff and close the file.
17        DATED this 12th day of June 2019.
18
19
20
21
22
23
                                              Stanley A. Bastian
24
                                          United States District Judge
25
26
27
28
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION ~ 2
